  Case: 1:18-cv-05587 Document #: 984 Filed: 04/30/21 Page 1 of 2 PageID #:32145




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
______________________________________
                                       )
UNITED STATES SECURITIES               )
AND EXCHANGE COMMISSION,               )
                                       ) Civil Action No. 18-CV-5587
                   Plaintiff,          )
            v.                         )
                                       ) Hon. John Z. Lee
EQUITYBUILD, INC.,                     )
EQUITYBUILD FINANCE, LLC,              )
JEROME H. COHEN, and                   ) Magistrate Judge Young B. Kim
SHAUN D. COHEN,                        )
                                       )
                  Defendants.          )
                                       )

   ORDER GRANTING RECEIVER’S MOTION TO APPROVE USE OF PROCEEDS
               FROM SALE OF RECEIVERSHIP PROPERTY

       WHEREAS, Kevin B. Duff, as court-appointed receiver (“Receiver”) for (1) 7749 S

Yates, (2) 8201 S Kingston, (3) 8047-55 S Manistee, (4) 7051 S Bennett, (5) 431 E 42nd Place,

and (6) 4520 S Drexel, has filed a Motion To Approve Use Of Proceeds From Sale Of

Receivership Property (the “Motion”); and

       WHEREAS, the Court finds that the Receiver has given fair, adequate, and sufficient

notice to all interested parties, including all mortgagees and other encumbrancers affected by the

Motion;

       NOW, THEREFORE, it is hereby ORDERED that:

       1.      The Motion is GRANTED.

       2.      The Receiver is authorized to withdraw funds from the segregated bank accounts

holding proceeds from the sales of the properties located at (1) 7749 S Yates, (2) 8201 S Kingston,

(3) 8047-55 S Manistee, and (4) 7051 S Bennett in order to pay outstanding accounts payable

balances to the prior manager of those properties, WPD Management.


                                                1
  Case: 1:18-cv-05587 Document #: 984 Filed: 04/30/21 Page 2 of 2 PageID #:32146




       3.     The Receiver is authorized to withdraw funds from the segregated bank account

holding proceeds from the sale of the property located at 431 E 42nd Place to pay a $660 judgment

entered by the City of Chicago Department of Administrative Proceedings.

       4.     The Receiver is authorized to withdraw funds from the segregated bank accounts

holding proceeds from the sale of the property located at 4520 S. Drexel to pay an insurance

deductible in the amount of $25,000 to The Cincinnati Specialty Underwriters Insurance

Company.



                                                    Entered: 4/30/21



                                                    John Z. Lee
                                                    United States District Court Judge




                                               2
